      Case 1:17-cv-03086-AJN-SDA Document 410 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                       3/4/21
SOUTHERN DISTRICT OF NEW YORK


  Republic of Turkey,

                             Plaintiff,
                                                                     17-cv-3086 (AJN)
                   –v–
                                                                          ORDER
  Christie’s Inc., et al.,

                             Defendants.


ALISON J. NATHAN, District Judge:
        A bench trial in this matter is presently scheduled to commence on April 5, 2021. See
Dkt. No. 370. A final pre-trial conference is hereby scheduled for March 18, 2021 at 2 p.m.
        By no later than March 8, 2021, the parties are ORDERED to meet and confer and inform
the Court whether they continue to wish to proceed with trial on April 5, 2021 or whether they
would prefer to adjourn the bench trial for a brief period of time such that proceeding in-person
would be more feasible.
        The parties may also opt to proceed with the bench trial remotely. As noted in Dkt. No.
370, courts in this district have already successfully conducted remote bench trials. See, e.g.,
Optima Media Group Limited v. Bloomberg L.P., et al. (Case No. 17-cv-1898-AJN, S.D.N.Y.);
Ferring Pharm. Inc., et al. v. Serenity Pharm. LLC, et al. (Case No. 17-cv-9922-CM-SDA,
S.D.N.Y.); SEC v. Paulsen, Case (Case No. 18-cv-6718-PGG, S.D.N.Y.); Financial Guaranty
Insurance Company v. The Putnam Advisory Company, LLC (Case No. 12-cv-7372-LJL-KNF,
S.D.N.Y.).
        SO ORDERED.

Dated: March 4, 2021                           __________________________________
       New York, New York                              ALISON J. NATHAN
                                                     United States District Judge
